Citation Nr: 1451840	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to December 1979, and from December 1986 to May 1987.   He also served with the Air National Guard and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision by the VA RO in Wichita, Kansas. 

In August 2010, the Veteran testified during a Board hearing before an Acting Veterans Law Judge.  A hearing transcript is of record.

In January 2014, the Board remanded the instant claim, as well as claims for service connection for tinnitus and residuals of a right eye retinal tear to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.

As regards characterization of the appeal, the Board notes that, in September 2014, the RO, inter alia, granted the Veteran's claims for service connection for tinnitus and for residual disability, right eye retinal tear.  As the September 2014 rating decision represents a full grant of the benefits sought with respect to these claims for service connection, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless , electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals that, with the exception of March 2014 eye and hearing loss Disability Benefits Questionnaire (DBQ) reports, there are no additional documents pertinent to the present appeal.



FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal on the issue of entitlement to service connection for bilateral hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.                § 20.204.   

In the present case, the Veteran withdrew the appeal regarding the issue of entitlement to service connection for bilateral hearing loss in an October 2014 statement.  Hence, with respect to such issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed. 






ORDER

The appeal is dismissed



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


